DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 11 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because “a program” does not fall within at least one of the four categories of patent eligible subject matter recited in 35 U.S.C. 101 (process, machine, manufacture, or composition of matter), e.g. the claim(s) is/are directed towards mere information in the form of data (see MPEP §2106, subsection I).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 8-9, and 11-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Salter et al (US20140375683, hereinafter “Salter”).
Regarding claim 1, Salter teaches an information processing apparatus (¶2, computing device), comprising:
a determination unit (Fig. 3, computing device comprising of plurality of sensors and subsystems) that obtains a position of a virtual object relative to a display region (Fig. 3, Fig. 6, computing device is capable of determining and obtaining a position of a virtual object relative to the displayed region [i.e. user’s field of view]) and determines whether or not a correction allowable region set in a region different from the virtual object overlaps at least a part of the display region when the virtual object is located outside the display region (¶36, as the user’s field of view changes, they might come close enough to a virtual object’s position in which case the system shows an indicator [i.e. tendrils in the case of Fig. 6] that helps the user more correctly pinpoint the actual location of the virtual object; see also Figs. 4-5, ¶28-29, 39, visual indicators change dynamically as the user’s field of view changes with respect to the virtual objects’ positions; visual indicators can also change their opacity such that the indicators may become less transparent the closer the user’s field of view is with respect to the objects’ position and more transparent the farther the user’s field of view is with respect to the objects’ position – the change in opacity levels [or any other parameter changes] can be considered a “correction allowable region”); and
a display control unit that causes at least a part of a display object showing the virtual object in the display region to be displayed in a case where the determination unit determines that the correction allowable region overlaps at least the part of the display region (Fig. 6, ¶40, visual indicators [i.e. tendrils] are used as display objects to help the user in determination the location of virtual objects; Fig. 
Regarding claim 2, Salter teaches wherein
the display control unit causes the virtual object to move to a contact position that is a position at which the correction allowable region is in contact with the display region, and sets at least a part of the virtual object as the display object (Fig. 4, the visual indicators are dynamically changing with respect to the changing view of the user; when the user’s view is close enough to the virtual object’s position, the object comes into view [i.e. if user goes from T2 to T1 with regards to Fig. 4]).
Regarding claim 3, Salter teaches further comprising
an acoustic processing unit that localizes a virtual sound source at the virtual object, wherein
the acoustic processing unit moves, when the display control unit causes the virtual object to move to the contact position, the virtual sound source in accordance with the movement of the virtual object (¶53, audio indications can be used to help the user locate the virtual objects; said audio indicators are dynamically change with respect to the user’s field of view in relation to the virtual object’s position [i.e. through the user of HRTFs]).
Regarding claim 4, Salter teaches wherein
the display control unit sets a copy image of the virtual object as the display object and causes the copy image to be displayed at a position in the display region, the position being closest to the virtual object (Fig. 4, ¶27-28, various visual indicators [of different sizes, shapes, colors, etc.] can be used to help the user find virtual objects; Fig. 4 shows the various visual indicators being displayed in accordance to their location with respect to the user’s field of view [e.g. closest to the actual virtual object’s position]).
Regarding claim 8, Salter teaches wherein

Regarding claim 9, Salter teaches further comprising
an acoustic processing unit that localizes a virtual sound source at the virtual object (¶53, audio indications that are localized sounds to come from the virtual objects’ positions), wherein
the determination unit determines whether or not the correction allowable region and the display region overlap each other when the virtual object is not located within the display region after a predetermined period of time elapses after sound is generated from the virtual sound source (¶51, 53, visual indicators [as well as audio indications] are used to continuously help [i.e. real-time] the user find the virtual objects).
Regarding claim 11, it is rejected similarly as claim 1. The program can be found in Salter (¶55, computer-application program and/or computer-program product). 
Regarding claim 12, it is rejected similarly as claim 1. The method can be found in Salter (¶55, methods).

Allowable Subject Matter
Claims 5-7 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Refer to PTO-892, Notice of References Cited for a listing of analogous art.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 571-272-7503.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/QIN ZHU/Primary Examiner, Art Unit 2651